Title: To Thomas Jefferson from Joshua Johnson, 6 April 1792
From: Johnson, Joshua
To: Jefferson, Thomas


          
            Sir
            London 6 April 1792
          
          I have the honor to acknowledge the receipt of your Favors of the 31 July, 29 August, and 29 January.
          It is highly gratifying to me to find that my Conduct respecting Purdie, was approved.
          I did every thing possible to procure the Report I mentioned to you in mine of April, but could not obtain it.
          I thank you for your Explanations of the duty of the Consuls and Vice Consuls; I have made it the line of my Conduct.
          Your Favor of the 29. January reached me only last Evening, and this Morning I sent Mr. Morris his and Mr. Short’s Packets, and which he received safe, as will appear by the Copy of his Note of this Date, now inclosed to you; the other Letter for Messrs. Willinks & Co. I send forward by this Day’s Mail, and have desired them to acknowledge to me the receipt of it.-I am extremely glad to find that we may expect Mr. Pinkney here soon, in a Public Character; on his Arrival I will conformably to your Directions, furnish him with my Accounts, and make a Settlement of them with him. They will amount to a good deal of Money, having had the poor Man I mentioned to you in my last to maintain ’till lately, and then to bury him. Many others of our poor Countrymen I have supported this Winter, besides which I have been obliged to defend in the Court of Appeals an Action against Captn. Crozier, brought by his Crew, Americans, and prevent a Precedent, or the Crews of every Ship would have deserted and forced Payment from the Captains; I have succeeded, and secured them against all such Innovations in future.
          I have seen the Draft of the Bill which has past the Senate, regulating the Consular Office. It makes but a miserable Compensation  to me for the loss of Time, Vexation, and Trouble I have had in the Execution of my Office, but I am glad to find I am to be relieved from those matters in future.-I have the honor to be with the most perfect Esteem and Regard, Sir, Your most Obedient, and most Humble Servt,
          
            Joshua Johnson
          
        